Title: To Thomas Jefferson from Oliver Evans, 13 December 1806
From: Evans, Oliver
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington Decr 13th. 1806
                        
                        I am here to represent the patentees petitioners to congress for redress making my last effort to draw the
                            attention of the legislature of the nation to the Opressed and agreived State of the men of inventive genius of this
                            Country who are generally made so poor by their pursuits that they are unable to bring into operation and use their
                            inventions and their patent terms are so short that they can enduce no prudent man to engage with them and for a share of
                            their patents lend their money in aid to carry their discoveries into use therefore they remain in poverty and distress
                            and the comunity lose the benefits of their talents Beleiveing as I do that genius produce science and art. Science and
                            art produce Agriculture manufactures and commerce and these support the population of every country which is eventually
                            proportionate to the reward granted by the country to genius. Should I succeed in my Object I should glorie therein more
                            than in all that I ever have done or ever expect to do, for I beleive not only the wealth and power of the nation for ages
                            to come, but the happiness of millions yet unborn yes the very existance of millions depend on my success or on the
                            measures to be adopted by congress on this important subject so that I hope that I need offer no other excuse for
                            troubling you than my zeal in so good a cause and my conviction that you will be favourably disposed towards it One word
                            from you would promote it more than all my feble exertions
                        I have been in the Navy yard and seen a machine intended to saw Timber knowing its Principles and what will
                            be the result of the experiment I have thought it a favourable oppertunity to get introduced into use there one of my
                            improved steam engines which would prove not only of great use to the public but very much promote my private interest and
                            lend towards its introduction to general use wherby the community at large may receive the benefit of the discovery for I
                            do assure you that one of the greatest difficulties and expense which I have had to encounter is to convince the people of
                            the Utility of my Improvements and to induce them to adopt their use and that few patents are worth possession in this
                            country under the present arangement—
                        I am Sir with great respect your most Obdt Huml Servt
                        
                            Oliver Evans Thorps Tavern F Street
                        
                        
                            P.S. The machine in the Navy yard is a most excellent piece of workmanship to which a steam engine can be
                                applied as the moving power with very little alteration so that the expense of the erection will not be lost.
                        
                        
                            OE
                        
                    